Pee Cueiam.
The plaintiff brought suit to recover for professional services. The trial resulted in a judgment of $1,500. The ground upon which we are asked to make this rule absolute is that the defendant has a just and legal defense to the action, and that through error and misunderstanding he was deprived of the opportunity to defend.
It appears from the proofs that the counsel to whom the defense was entrusted was misinformed as to the position of the case upon the calendar by an inadvertent mistake of his managing clerk.
We are of the opinion that the judgment should be opened in so far as it is necessary to permit a new trial. The plaintiff may hold his judgment as security to abide the outcome of the new trial. In all other respects the rule will be made absolute.